Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Review of Paper filed 5/2/22 for Compliance with AFCP 2.0 program requirements 
	The paper does not comply with the AFCP 2.0 program requirement that the  amendment not broaden the independent claim “in any aspect” because proposed amended independent claim 1 would no longer require the step of “injecting the fracturing fluid into another wellbore for a fracturing operation in the another wellbore.”  The fact that other proposed limitations, i.e., the steps of introducing and agitating a sacrificial material, would have narrowed claim 1 with respect to the newly-recited sacrificial material does not negate the broadening with respect to the injecting step.  A claim which covers something that the original claims do not is a broadened claim.  For additional background on what it means to broaden a claim, please see MPEP 1412.03(I).
	Accordingly, the after-final paper submitted 5/2/22 will be reviewed consistent with current after final practice, i.e., non-AFCP2.0 practice.  Please the attached Advisory Action.

/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152